Case 20-70123-hdh13 Doc 5 Filed 04/17/20               Entered 04/17/20 15:55:42        Page 1 of 2




Monte J. White & Associates, P.C.
1106 Brook Ave
Wichita Falls, TX 76301
(940)723-0099
(940)723-0096 Fax
                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF TEXAS
                                  WICHITA FALLS DIVISION

In Re:                                             §
Virgil Owens, Jr                                   §   Case No.20-70123-HDH-13
                                                   §   Chapter 13
        Debtor.                                    §

                      DEBTOR MOTION TO EXTEND AUTOMATIC STAY

        Come Now Debtor, by counsel, and for this Motion and state as follows:

        1.       Debtor filed for relief under Chapter 13 in the Northern District of Texas. This is
                 a core proceeding.
        2.        Debtor was a debtor in a prior case during the preceding year. Debtor's Chapter
                 13, Case No. 18-70026 was filed on January 25, 2018.
        3.       Debtor seek an extension of the automatic stay imposed for 30-days pursuant to
                 11 U.S.C. §362(c)(3)(A), as to all creditors until further order or discharge to
                 effectuate an orderly reorganization, pursuant to 11 U.S.C. §362(c)(3)(B).
        4.       Debtor's prior case was dismissed because the Debtor was faced with unexpected
                 medical expenses at the end of last year. These unexpected expenses caused the
                 debtor to fall behind on his monthly plan payment.
        5.        Debtor's plan payment has decreased from $3383.50 a month to $1850.00 a
                 month. Allowing him to manage his monthly medical expenses as well as be
                 successful in his current case.
        6.       Debtor is/are refiling to save house, 2016 Nissan Titan, and 2001 Ford F350.
        WHEREFORE, Debtor request this Court enter its order continuing the automatic stay
under §362(a) in this proceeding as to all creditors for the duration of this Chapter 13
proceeding, or until such time as the stay is terminated under §362(c)(1) or (c)(2) or a motion for
relief is granted under §362(d).
Case 20-70123-hdh13 Doc 5 Filed 04/17/20           Entered 04/17/20 15:55:42       Page 2 of 2



                                     Respectfully submitted,

                                     /s/Monte J. White
                                     Attorney for Debtor


                                 CERTIFICATE OF SERVICE

A true and exact copy of the foregoing Motion and Notice of Hearing was served electronically
by the ECF System or by First Class Mail on April 17, 2020, on all parties on the mailing matrix:

                                            /s/Monte J. White
                                            Attorney for Debtor
